DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21-39 are presented for examination.

Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, Scheib discloses: a phantom far isocenter calibration (para. [0035], [0037]), comprising: a first member, a second member, and a coupling member, wherein the first member and the second member are connected by the coupling member (para. [0057]).
None of the found prior arts teaches, discloses or makes obvious: the phantom includes a second coupling member disposed at an angle with the coupling member.
Claims 22-29 are allowed on the same basis as independent claim 21 for dependency reasons.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,311,747 B2. This is a statutory double patenting rejection.
17/660,634 (Present Applicant)
11,311,747 B2
Claim 30
A system for isocenter calibration, comprising: ai least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system fc perform operations including:
acquiring, using a first device, at least one first image of the first member of a phantom, wherein the phantom includes a first member and a second member with a fixed position relationship; determining, based on the at least one first image, a first position relationship between a first isocenter of the first device and the first member: acquiring, using a second device, at least one second image of the second member of the phantom: determining, based on the at least one second image and the fixed position relationship between the first member and the second member, a second position relationship between a second isocenter of the second device and the first member, and determining, based on the first position relationship and the second position relationship, a third position relationship between the first isocenter of the first device and the second isocenter of the second device.
Claim 20
A system for isocenter calibration, comprising: at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: providing a phantom including a first ember and a second member with a fixed position relationship; acquiring, using a first device, at least one first image of the first member of the phantom; determining, based on the at least one first image, a first position relationship between a first isocenter of the first device and the first member; acquiring, using a second device, at least one second image of the second member of the phantom; determining, based on the at least one second image and the fixed position relationship between the first member and the second member, a second position relationship between a second isocenter of the second device and the first member; and determining, based on the first position relationship and the second position relationship, a third position relationship between the first isocenter of the first device and the second isocenter of the second device.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 16-19 of U.S. Patent No. 11,311,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of claims 30-39 of the present application are recited in claims 2-5, 16-19 of U.S. Patent No. 11,311,747 B2.
17/660,634 (Present Applicant)
11,311,747 B2
Claim 31
determining, based on the at least one first image, a first position relationship between a first isocenter of the first device and the first member comprises: determining a radiation field center in each of the al feast one first image; determining position information of the first member in the each of the at least one first image; and determining the first position relationship based on the radiation field center and the position information of the first member in the each of the at least one first image.
Claim 2
determining, based on the at least one first image, a first position relationship between a first isocenter of the first device and the first member comprises: determining a radiation field center in each of the at least one first image; determining position information of the first member in the each of the at least one first image; and determining the first position relationship based on the radiation field center and the position information of the first member in the each of the at least one first image.
Claim 32
determining, based on the al least one second image and the fixed position relationship between the first member and the second member, a second position relationship between a second isocenter of the second device and the first member comprises: determining position information of the second member in each of the at least one second image; determining position information of the first member in the each of the at east one second image based on the position information of the second member in the each of the at least one second image and the fixed position relationship between the first member and the second member, and determining the second position relationship based on the position information of the first member in the each of the at least one second image.
Claim 3
determining, based on the at least one second image and the fixed position relationship between the first member and the second member, a second position relationship between a second isocenter of the second device and the first member comprises: determining position information of the second member in each of the at least one second image; determining position information of the first member in the each of the at least one second image based on the position information of the second member in the each of the at least one second image and the fixed position relationship between the first member and the second member; and determining the second position relationship based on the position information of the first member in the each of the at least one second image.
Claim 33
placing the phantom at a first position with respect to the first device before the acquisition of the al feast one first image: and causing a couch to move the phantom from the first position to a second position with respect to the second device after the acquisition of the at least one first images and before the acquisition of the at least one second image.
Claim 4
placing the phantom at a first position with respect to the first device before the acquisition of the at least one first image; and causing a couch to move the phantom from the first position to a second position with respect to the second device after the acquisition of the at least one first image and before the acquisition of the at least one second image.
Claim 34
determining one or more translation and rotation components of the couch during the movement of the couch.
Claim 5
determining one or more translation and rotation components of the couch during the movement of the couch.
Claim 35
determining whether the third position relationship satisfies a preset condition; and
adjusting one of the first device or the second device in response to determining that the third position relationship does not satisfy the preset condition.
Claim 6
determining whether the third position relationship satisfies a preset condition; and adjusting one of the first device or the second device in response to determining that the third position relationship does not satisfy the preset condition.
Claim 36
A system for isocenter calibration using a phantom, wherein the phantom includes a first member and a second member with a fixed position relationship, the system comprising:
at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the al least one processor causes the system to perform operations including:
acquiring, using a first device, a plurality of first images of the first member of the phantom:
determining, based on the plurality of first images, a position of a first isocenter of the first device: acquiring, using a second device, a plurality of second images of the second member of the phantom; determining, based on the plurality of second images and the fixed postilion relationship between the first member and the second member, a position of a second isocenter of the second device; and determining, based on the position of the first isocenter and the position of the second isocenter, a position relationship between the first isocenter of the first device and the second isocenter of the second device.
Claim 16
A method for isocenter calibration implemented on a computing device having at least one processor and at least one storage device, the method comprising: providing a phantom including a first member and a second member with a fixed position relationship, acquiring, using a first device, a plurality of first images of the first member of the phantom; determining, based on the plurality of first images, a position of a first isocenter of the first device; acquiring, using a second device, a plurality of second images of the second member of the phantom; determining, based on the plurality of second images and the fixed position relationship between the first member and the second member, a position of a second isocenter of the second device; and determining, based on the position of the first isocenter and the position of the second isocenter, a position relationship between the first isocenter of the first device and the second isocenter of the second device.
Claim 37
determining, based on the plurality of first images, a position of a first isocenter of the first device comprises: determining position information of the first member in each of the plurality of first images; and determining the position of the first isocenter based on the position information of the first member in the each of the plurality of first images.
Claim 17
determining, based on the plurality of first images, a position of a first isocenter of the first device comprises: determining position information of the first member in each of the plurality of first images; and determining the position of the first isocenter based on the position information of the first member in the each of the plurality of first images.
Claim 38
based on the plurality at second images and the fixed position relationship between the first member and the second member, a position of a second isocenter of the second device comprises:
determining position information of the second member in each of the plurality at second images: determining position information of the first member in the each of the plurality of second images based an the position information of the second member in the each of the plurality of second images and the fixed position relationship between the first member and the second member, and determining the position of the second isocenter based on the position information of the first member in the each of the plurality of second images.
Claim 18
determining, based on the plurality of second images and the fixed position relationship between the first member and the second member, a position of a second isocenter of the second device comprises: determining position information of the second member in each of the plurality of second images; determining position information of the first member in the each of the plurality of second images based on the position information of the second member in the each of the plurality of second images and the fixed position relationship between the first member and the second member; and determining the position of the second isocenter based on the position information of the first member in the each of the plurality of second images.
Claim 39
determining a first isocenter distribution of the first device based on the plurality of first images: and determining a second isocenter distribution of the second device based on the plurality of second images.
Claim 19
determining a first isocenter distribution based on the plurality of first images; and determining a second isocenter distribution based on the plurality of second images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884